PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,011,678
Issue Date: 18 May 2021
Application No. 16/797,581
Filing or 371(c) Date: 21 Feb 2020
Attorney Docket No. 4379.P0024US 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed 09 August 2021, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55() must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g). 

The petition fails to comply with item 3) above.  The petition fee set forth at 37 CFR 1.17(g) is $220.00 for a large entity. No fee payment was received with the petition. The petition does not include an explicit authorization to charge the required fee. 37 CFR 1.22(a) provides, in pertinent part, that patent fees and charges payable to the United States Patent and Trademark Office are required to be paid in advance; that is, at the time of requesting any action by the Office for which a fee or charge is payable. The payment due of $220.00 must be submitted, along with a renewed petition, in order for the petition to be considered on the merits. 

Therefore, the petition under 37 CFR 1.55(f) is DISMISSED.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.


Any questions concerning this matter may be directed to the undersigned at (571) 272-4914. 



/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions